Citation Nr: 0915127	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-09 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a depressive disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1990 to 
September 1991 with additional service in the Army National 
Guard. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In January 2007, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in September 2007 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDING OF FACT

The preponderance of the evidence indicates that the 
Veteran's depressive disorder, diagnosed as major depression 
and dysthymic disorder, was not shown in service or for 
several years thereafter, and has not been shown to be 
related to service.


CONCLUSION OF LAW

A depressive disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: Veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in March and June 2004 letters, issued prior to 
the decision on appeal, and an October 2007 letter, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  A March 2006 letter and the October 
2007 letter advised the Veteran of the evidence needed to 
establish a disability rating and effective date.  The claim 
was last readjudicated in February 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA and private medical 
records, VA examination reports, lay statements, and hearing 
testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. The Veteran has been an active 
participant in the claim process by responding to notices and 
submitting release forms and lay statements, as well as 
testifying at a hearing.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Turning to the evidence, the Veteran's service treatment 
records do not contain information concerning complaints of, 
treatment for, or a diagnosis of any type of mental disorder.  
More specifically, on reports of medical history dated in May 
1991 and January 1993 the Veteran denied a past or present 
depression, frequent trouble sleeping, or nervous trouble of 
any sort.  During the Veteran's hearing testimony, he 
confirmed that he was not treated in service for any type of 
mental problem.  However, the Veteran testified that he was 
treated in November 1991, shortly after discharge from active 
service, for depression at the VA.  The Board notes in this 
regard that VA treatment records were obtained for the 
Veteran encompassing 1991 to present.  The records indicate 
that the Veteran first complained of depression during 
September 1994, in the context of a Gulf War registry 
examination.  The Veteran's diagnosis was rule out major 
depressive disorder.  The Veteran told the examiner at that 
time that he had been depressed since his Persian Gulf 
service.  The first indication of a diagnosis of a mental 
disorder was during January 1995 when the Veteran was 
diagnosed with major depressive disorder without psychosis.  

The Veteran was afforded a VA mental health examination 
during October 2004.  He indicated that he was initially 
diagnosed with depression in 1992.  He stated he continues to 
worry a great deal about "life itself" and to have some 
sleeplessness. The examiner diagnosed the Veteran with 
dysthymic disorder.  

VA treatment records are devoid of mental health treatment 
for the Veteran between 1995 and 2004.  In this regard, the 
Board notes that a March 2004 VA treatment record indicates 
that the Veteran said he had no mental health treatment since 
being diagnosed at the VA during 1994 and subsequently placed 
on Prozac.  The Veteran indicated that he took Prozac for one 
year but the examiner indicates that records state he only 
took Prozac for four months.  He was diagnosed with major 
depression and dysthymic disorder on Axis I.  On Axis IV, 
stressors were indicated as financial uncertainties, weak 
support system and work schedule.  An August 2004 treatment 
note indicates that the Veteran told the examiner that he 
took Prozac in the early 1990's but had discontinued using it 
because he felt better.  

The Board notes that the Veteran submitted a lay statement in 
January 2008, signed by three individuals who claim to have 
served with the Veteran in the Persian Gulf.  The statements 
indicate that the Veteran was under pressure and depressed 
while he was in Saudi Arabia.  

To summarize, there is no objective evidence the Veteran 
suffered from a depressive disorder in service or for several 
years thereafter.  The Board additionally notes that after 
his initial diagnosis three years after service, the Veteran 
did not seek treatment again for approximately ten years, 
until shortly after filing his claim for service connection 
for depression.  As there is no objective medical evidence 
indicating that the Veteran's current depression is related 
to any incident of active duty; rather, the current evidence 
indicates financial, support, and work stressors as factors 
for his depression.  

The Veteran has submitted lay statements indicating that he 
was depressed during active service; however, diagnosing a 
psychiatric disorder requires medical expertise.  Thus, they, 
as laypeople, are not competent to provide probative medical 
evidence on the matter of whether the Veteran suffered from 
depression in service or whether his current psychiatric 
disorder is related to service.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Moreover, the Board finds that the Veteran's own responses in 
May 1991 and January 1993 specifically denying depression, 
excessive worry, frequent trouble sleeping, and nervous 
trouble of any sort to be entitled to greater probative 
weight than recollections of the Veteran and other lay 
persons rendered approximately 13 years after-the-fact.

The competent and probative evidence fails to reflect that 
the Veteran suffered from a depressive disorder in service or 
for several years thereafter, with a ten-year gap until the 
current treatment.  Further, the evidence suggests the 
current disorder arises from post-service stressors such as 
financial and work difficulties.  Upon consideration of the 
record as a whole, the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
a depressive disorder. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for a depressive disorder 
is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


